DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 19 objected to because of the following informalities:  
Claim 19 recites a method “performing the potentiating learning process…then the acquired random constant is equal to or greater than a depressing learning reference”
However, similar machine claim 9 recites “the random constant generator is equal to or greater than a depressing learning reference…circuit performs depressing learning”
The examiner believes “potentiating” recited in claim 19 was intended to read “depressing.” 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 9, 11-14, 18, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Senn et al. (“Convergence of stochastic learning in perceptrons with binary synapses”, hereinafter Senn) in view of Kumar et al U.S. publication number US 20180089557 A1, hereinafter Kumar.

Regarding Claim 1
Senn teaches, A neuron circuit performing synapse learning (Introduction ¶05 “The presented algorithm is also important for neuromorphic hardware implementations [neuron circuit] of learning networks”) on a plurality of synaptic weight values (Section 2.2 ¶01 “We speak of a synaptic update [synaptic weight values] for the postsynaptic neuron”) a first sub-circuit configured to receive an input signal from a pre-synaptic neuron circuit (Section 2.1 ¶01 “All the input neurons feed [input signal] a population of inhibitory cells, which in turn, project onto the output neurons” The examiner notes the inhibitory cells enable or “configure” the output neurons or “first sub-circuit” to receive) and determine whether the received input signal is an active signal having an active synapse value (Section 2.2 ¶01 “The total postsynaptic current [active signal]… is the weighted sum of the synaptic inputs [received input signal] from the network and some global inhibition…with a fixed inhibitory synaptic weight gI ∈ (0, 1) [synapse value]” The examiner notes that the binary value of the way denoted the either an active or inactive signal) a third sub-circuit configured to: perform a potentiating learning process based on a first probability value to set a synaptic weight value of at least one previously received input signal to an active value (Section 2.2 ¶01 “A synapse which is depressed (Jij = 0) will be potentiated with probability q+,” The examiner notes that potentiation depends on whether the previous activation caused a depression which itself is determined based on a probability, further potentiation or depression also results in setting/learning a new synaptic weight cited in the following “a synaptic update for the postsynaptic neuron i if the synapses targeting i undergo a stochastic potentiation or depression” and perform a depressing learning process based on a second probability value to set each of the plurality of synaptic weight values to an inactive value (Section 2.2 ¶01 “a synapse which is potentiated (Jij = 1) will be depressed with probability q−,” The examiner notes that depression depends on whether the previous activation caused a potentiation which itself is determined based on a probability, further potentiation or depression also results in setting/learning a new synaptic weight cited in the following  Section 2.2 ¶01 “a synaptic update for the postsynaptic neuron i if the synapses targeting i undergo a stochastic potentiation or depression”
Senn does not appear to explicitly teach, first cumulative reception counter, a second sub-circuit configured to compare a first cumulative reception counter of active input signals with a learning threshold value based on results of the determination; upon the first cumulative reception counter reaching the learning threshold value,
However, Kumar when addressing issues related to spiking neural network circuits teaches, a first cumulative reception counter ( ¶0028 “A membrane potential is an accumulation [counter] value (u) of all its weighted data signals collected over all the previous time-steps [cumulative]”) a second sub-circuit configured to compare a first cumulative reception counter of active input signals with a learning threshold value based on results of the determination (P049 “If the membrane potential is greater than a signal [learning] threshold value” The examiner notes that Kumar teaches an integrated circuit consisting of sub circuits) upon the first cumulative reception counter reaching the learning threshold value (¶049 “If the membrane potential is greater than a signal threshold value 345, as determined by the comparator 344, then the time step-activated data path 160 may…update various states [execute learning the learning taught by Senn]” 
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate an integrated circuit for processing spikes from a neuron as taught by Kumar to the disclosed invention of Senn. Further, The examiner notes that the first circuit taught by Senn in combination with the second circuit taught by Kumar would naturally enable the second circuit’s results to be based on the first circuit’s. 
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement “a system with computation blocks capable of real-time signal integration, time step control, and learning” (Kumar ¶001)


Regarding Claim 2
Senn/Kumar teach the circuit in claim 1.
Further, Kumar teaches, a fourth sub-circuit configured to compare a second cumulative reception counter of the active input signals with a firing threshold value based on the results of the determination, wherein upon the second cumulative reception counter reaching the firing threshold value, the fourth sub-circuit transmits a spike signal (P049 “If the membrane potential is greater than a signal threshold value 345, as determined by the comparator 344, then the time step-activated data path 160 may generate an outgoing data signal [spike signal]” The examiner notes that the first and second cumulative counter both count the same event, therefore a single counter configured dependent on the embodiments constitutes both a first and second counter) to a post-synaptic neuron circuit of the neuron circuit. (¶0024 “A post-synaptic neuron is a neuron that receives the spike and associated weights from its fan-in connected neurons (pre-synaptic neurons)”)
Regarding Claim 3
Senn/Kumar teach the circuit in claim 1.
Further, Kumar teaches, a synaptic weight memory to store the plurality of synaptic weight values. (¶021 “The updated weight [synaptic weight] is stored back into an associated memory block.” The examiner notes that as Kumar teaches a spiking neural network these weights correspond to “synaptic weight values”) 
Regarding Claim 4
Senn/Kumar teach the circuit in claim 3.
Further, Senn teaches, the third sub-circuit is configured to determine the second probability value based on a number of active synapses having active synaptic weight values in the synaptic weight memory (Section 2.2 “In turn, a synapse which is potentiated (Jij = 1) will be depressed with probability q−, provided that 1) the presynaptic neuron is active, ξj = 1 and the postsynaptic neuron inactive” The examiner notes that the probability of depression is a joint probability between q- and the states of pre/post synaptic neurons which in turn are based on probabilities. Further “a number of active synapses” corresponds the [one] presynaptic neuron’s being active) as a result of the potentiating learning process (Section 2.2 “The dynamics of the synaptic strengths [synaptic weights] evolves [learns] in discrete time steps”… “We speak of a synaptic update for the postsynaptic neuron i if the synapses targeting i undergo a stochastic potentiation [potentiation] or depression”)

Regarding Claim 8
Senn/Kumar teach the circuit in claim 4.
Further, Senn teaches, wherein the third sub-circuit comprises a random constant generator (Section 2.2 “ζ± are binary random variables [constants] which are 1 with probability q± and 0 with probability 1−q±” The examiner notes that realization of random variables requires a random number or “constant” generator) and upon a positive random constant acquired from the random constant generator being equal to or less than a potentiating learning reference constant calculated by multiplying an upper limit of the positive random constant by the first probability value, the third sub-circuit performs the potentiating learning process. (Section 2.2 “A synapse which is depressed (Jij = 0) will be potentiated with probability q+, provided that 1) the pre- and postsynaptic neurons are active, ξj = ξi = 1” 
    PNG
    media_image1.png
    97
    512
    media_image1.png
    Greyscale
The examiner notes that determination of a potentiation is dependent on a random binary value mediated by a probability, q+, this corresponds to the instant limitation of generating a random constant that is used in the determination of a potentiation mediated by a probability.)

Regarding Claim 9
Senn/Kumar teach the circuit in claim 8.
Further, Senn teaches, wherein when the positive random constant acquired from the random constant generator is equal to or greater than a depressing leaning reference constant calculated by multiplying the upper limit of the positive random constant by the second probability value (Section 2.2 “a synapse which is potentiated (Jij = 1) will be depressed with probability q−, provided that 1) the presynaptic neuron is active, ξj = 1” 
    PNG
    media_image1.png
    97
    512
    media_image1.png
    Greyscale
The examiner notes that determination of a depression is dependent on a random binary value mediated by a probability, q+, this corresponds to the instant limitation of generating a random constant that is used in the determination of a potentiation mediated by a probability.) Performs the depressing leaning process on each of the plurality of synaptic weight values in the synaptic weight memory. (Section 2.2 “The dynamics of the synaptic strengths [synaptic weights] evolves [learns] in discrete time steps”… “We speak of a synaptic update for the postsynaptic neuron i if the synapses targeting i undergo a stochastic potentiation [potentiation] or depression” The examiner notes that Senn’s algorithm is explicitly designed for “hardware implementations” which necessarily include memory)

Regarding Claim 11
Senn teaches, a learning circuit  (Introduction ¶05 “The presented algorithm is also important for neuromorphic hardware implementations [neuron circuit] of learning networks”) A learning system for a plurality of synaptic weight values (Section 2.2 ¶01 “We speak of a synaptic update [synaptic weight values] for the postsynaptic neuron”) a neuron circuit configured to receive an input signal from a pre-synaptic neuron circuit (Section 2.1 ¶01 “All the input neurons feed [input signal] a population of inhibitory cells, which in turn, project onto the output neurons” The examiner notes the inhibitory cells enable or “configure” the output neurons or “first sub-circuit” to receive) and determine whether the received input signal is an active signal having an active synapse value (Section 2.2 ¶01 “The total postsynaptic current [active signal]… is the weighted sum of the synaptic inputs [received input signal] from the network and some global inhibition…with a fixed inhibitory synaptic weight gI ∈ (0, 1) [synapse value]” The examiner notes that the binary value of the way denoted the either an active or inactive signal) the learning circuit performs a potentiating learning process based on a first probability value to set a synaptic weight value of at least one input signal previously received by the neuron circuit to an active value (Section 2.2 ¶01 “A synapse which is depressed (Jij = 0) will be potentiated with probability q+,” The examiner notes that potentiation depends on whether the previous activation caused a depression which itself is determined based on a probability, further potentiation or depression also results in setting/learning a new synaptic weight cited in the following “a synaptic update for the postsynaptic neuron i if the synapses targeting i undergo a stochastic potentiation or depression” and the learning circuit performs a depressing learning process based on a second probability value to set each of the plurality of synaptic weight values to an inactive value (Section 2.2 ¶01 “a synapse which is potentiated (Jij = 1) will be depressed with probability q−,” The examiner notes that depression depends on whether the previous activation caused a potentiation which itself is determined based on a probability, further potentiation or depression also results in setting/learning a new synaptic weight cited in the following  Section 2.2 ¶01 “a synaptic update for the postsynaptic neuron i if the synapses targeting i undergo a stochastic potentiation or depression”
Senn does not appear to explicitly teach, and upon a first cumulative reception counter of active input signals reaching a learning threshold value, the neuron circuit transmitting a learning request signal to the learning circuit, wherein as the learning circuit receives the learning request signal.
However, Kumar when addressing issues related to spiking neural network circuits teaches, a first cumulative reception counter ( ¶0028 “A membrane potential is an accumulation [counter] value (u) of all its weighted data signals collected over all the previous time-steps [cumulative]”) a first cumulative reception counter of active input signals reaching a learning threshold value, the neuron circuit transmitting a learning request signal (¶049 “If the membrane potential is greater than a signal threshold value 345, as determined by the comparator 344, then the time step-activated data path 160 may…update various states [execute learning the learning taught by Senn]”  to the learning circuit, wherein as the learning circuit receives the learning request signal. (¶0136 “learning unit coupled to the register set and to, responsive to receipt of an incoming data signal, perform a learning operation”)


Regarding Claim 12
Senn teaches, A learning method in a neuron circuit (Introduction ¶05 “The presented algorithm is also important for neuromorphic hardware implementations of learning networks”) to learn a plurality of synaptic weight values between the neuron circuit and a pre-synaptic neuron circuit (Section 2.2 ¶01 “We speak of a synaptic update [synaptic weight values] for the postsynaptic neuron” The examiner notes that the weight values correspond to activation between “the neuron circuit and a pre-synaptic neuron circuit”) the learning method comprising: as an input signal is received from the pre-synaptic neuron circuit (Section 2.1 ¶01 “All the input neurons feed [input signal] a population of inhibitory cells, which in turn, project onto the output neurons” The examiner notes the inhibitory cells enable or “configure” the output neurons or “first sub-circuit” to receive) determining whether the received input signal is an active signal having an active synapse value (Section 2.2 ¶01 “The total postsynaptic current [active signal]… is the weighted sum of the synaptic inputs [received input signal] from the network and some global inhibition…with a fixed inhibitory synaptic weight gI ∈ (0, 1) [synapse value]” The examiner notes that the binary value of the way denoted the either an active or inactive signal) performing a potentiating learning process based on a first probability value to set a synaptic weight value of at least one previously received input signal to an active value (Section 2.2 ¶01 “A synapse which is depressed (Jij = 0) will be potentiated with probability q+,” The examiner notes that potentiation depends on whether the previous activation caused a depression which itself is determined based on a probability, further potentiation or depression also results in setting/learning a new synaptic weight cited in the following “a synaptic update for the postsynaptic neuron i if the synapses targeting i undergo a stochastic potentiation or depression” and performing a depressing learning process based on a second probability value to set each of the plurality of synaptic weight values to an inactive value (Section 2.2 ¶01 “a synapse which is potentiated (Jij = 1) will be depressed with probability q−,” The examiner notes that depression depends on whether the previous activation caused a potentiation which itself is determined based on a probability, further potentiation or depression also results in setting/learning a new synaptic weight cited in the following  Section 2.2 ¶01 “a synaptic update for the postsynaptic neuron i if the synapses targeting i undergo a stochastic potentiation or depression”
Senn does not appear to explicitly teach, comparing a first cumulative reception counter of active input signals with a learning threshold value based on results of the determination; when the first cumulative reception counter reaches the learning threshold value.
However, Kumar when addressing issues related to spiking neural network circuits teaches, a first cumulative reception counter ( ¶0028 “A membrane potential is an accumulation [counter] value (u) of all its weighted data signals collected over all the previous time-steps [cumulative]”) comparing a first cumulative reception counter of active input signals with a learning threshold value based on results of the determination; when the first cumulative reception counter reaches the learning threshold value (¶049 “If the membrane potential is greater than a signal threshold value [learning threshold value] 345, as determined by the comparator 344, then the time step-activated data path 160 may…update various states [execute learning the learning taught by Senn]”  

Regarding Claim 13
Senn/Kumar teach the circuit in claim 12.
Further, Kumar teaches, comparing a second cumulative reception counter of active input signals with a firing threshold value based on results of the determination; and when the second cumulative reception counter reaches the firing threshold value, transmitting a spike signal (P049 “If the membrane potential is greater than a signal threshold value 345, as determined by the comparator 344, then the time step-activated data path 160 may generate an outgoing data signal [spike signal]” The examiner notes that the first and second cumulative counter both count the same event, therefore a single counter configured dependent on the embodiments constitutes both a first and second counter) to a post-synaptic neuron circuit of the neuron circuit (¶0024 “A post-synaptic neuron is a neuron that receives the spike and associated weights from its fan-in connected neurons (pre-synaptic neurons)”)

Regarding Claim 14
Senn/Kumar teach the circuit in claim 12.
Further, Senn teaches, wherein the depressing learning process comprises determining a number of active synapses having active synaptic weight values among a plurality of synapses as a result of the potentiating learning process, and determining the second probability value based on the determined number of active synapses. (Section 2.2 “Section 2.2 “a synapse which is potentiated (Jij = 1) will be depressed with probability q−, provided that 1) the presynaptic neuron is active, ξj = 1” 
    PNG
    media_image1.png
    97
    512
    media_image1.png
    Greyscale
The examiner notes that the probability [second probability] that a depressing learning process occurs is dependent on whether the current synapse is potentiated which is itself dependent on past activations, therefore the future depressing learning is dependent on joint probability of “a number of active synapses having active weight values”.)


Regarding Claim 18
Senn/Kumar teach the circuit in claim 12.
Further, Senn teaches, wherein the potentiating learning process comprises acquiring a positive random constant (Section 2.2 “ζ± are binary random variables [constants] which are 1 with probability q± and 0 with probability 1−q±” The examiner notes that realization of random variables requires a random number or “constant” generator) and performing the potentiating learning process when the acquired random constant is equal to or less than a potentiating learning reference constant calculated by multiplying an upper limit of the random constant by the first probability value (Section 2.2 “A synapse which is depressed (Jij = 0) will be potentiated with probability q+, provided that 1) the pre- and postsynaptic neurons are active, ξj = ξi = 1” 
    PNG
    media_image1.png
    97
    512
    media_image1.png
    Greyscale
The examiner notes that determination of a potentiation is dependent on a random binary value mediated by a probability, q+, this corresponds to the instant limitation of generating a random constant that is used in the determination of a potentiation mediated by a probability.)


Regarding Claim 19 
Senn/Kumar teach the circuit in claim 12.
Further, Senn teaches, wherein the potentiating learning process comprises acquiring a positive random constant for each of the plurality of synaptic weight values and performing the potentiating learning process on each of the plurality of synaptic weight values when the acquired random constant is equal to or greater than a depressing learning reference constant calculated by multiplying an upper limit of the random constant by the second probability value(Section 2.2 “A synapse which is depressed (Jij = 0) will be potentiated with probability q+, provided that 1) the pre- and postsynaptic neurons are active, ξj = ξi = 1” 
    PNG
    media_image1.png
    97
    512
    media_image1.png
    Greyscale
The examiner notes that determination of a potentiation is dependent on a random binary value mediated by a probability, q+, this corresponds to the instant limitation of generating a random constant that is used in the determination of a potentiation mediated by a probability. The examiner notes further that Senn does not teach two probability values for potentiation nominally, however using two reference constants “depressing learning reference” and “potentiating learning reference” would result in two probabilities for two distinct learning routines, which is taught by Senn as potentiation and depression probabilities q+ and q-.

Regarding Claim 21
Senn/Kumar teach the circuit in claim 12.
Further, Kumar teaches, A non-transitory computer-readable recording medium storing instructions, which when executed by one or more processing devices, cause the one or more processing devices to perform the learning method (¶0112 “The data storage device 1318 may include a computer-readable storage medium 1324 on which is stored software 1326 embodying any one or more of the methodologies of functions described herein”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Senn/Kumar in view of Friedman et al U.S. publication number US 9269042 B2, hereinafter Friedman.

Regarding Claim 5
Senn/Kumar teach the circuit in claim 1.
Senn/Kumar do not appear to explicitly teach, wherein the second sub-circuit comprises a learning counter configured to count the first cumulative reception counter the learning counter being reset upon the first cumulative reception counter reaching the learning threshold value.
However, Friedman, when addressing issues related spike timing dependent plasticity, teaches wherein the second sub-circuit comprises a learning counter configured to count the first cumulative reception counter (Col 8 36-39 “The internal counter 151 keeps track of the time elapsed since the moment when the total integrated input [first cumulative reception counter] exceeds the pre-determined threshold value”) the learning counter being reset upon the first cumulative reception counter reaching the learning threshold value. (Col 8 36-39 “The internal counter 151 …when the total integrated input exceeds the pre-determined threshold value, after which the counter 151 is reset to zero”)
Friedman to the disclosed invention of Senn/Kumar. 
	One of ordinary skill in the arts would have been motivated to make this modification in order to “provide probabilistic asynchronous synaptic networks for utilizing binary stochastic spike-timing-dependent plasticity” (Friedman Col 11 27-29)
Claims 6, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Senn/Kumar/Friedman in view of Arthur et al U.S. publication number US 8473439 B2, hereinafter Arthur.

Regarding Claim 6
Senn/Kumar/Friedman teach the circuit in claim 5.
Senn/Kumar/Friedman do not appear to explicitly teach, wherein the second sub-circuit further comprises a learning threshold counter configured to count the learning threshold value, the learning threshold value being increased upon the first cumulative reception counter reaching the learning threshold value.
However, Arthur, when addressing issues related to integrate and fire circuits, teaches wherein the second sub-circuit further comprises a learning (Col 6 line 3-5 “a refractory period [learning threshold counter] wherein for each excitatory spike the neuron receives in an input integrator 86 increases the membrane potential V by a certain amount” The examiner notes that the excitatory spike is a result of the “first cumulative reception counter reaching the learning threshold value” the membrane potential” corresponds to the “learning threshold value”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate an integrate and fire circuit with refractory period as taught by Arthur to the disclosed invention of Senn/Kumar/Friedman. 
	One of ordinary skill in the arts would have been motivated to make this modification in order to “a computationally efficient mechanism of simulating the integrative and spiking properties found in biological neurons” (Arthur Col 3 line 41-43)

Regarding Claim 15
Senn/Kumar/Friedman teach the circuit in claim 12.
Senn/Kumar/Friedman do not appear to explicitly teach, initializing the first cumulative reception counter when the first cumulative reception counter reaches the learning threshold value.
However, Arthur, when addressing issues related to integrate and fire circuits, teaches initializing the first cumulative reception counter when the first cumulative reception counter reaches the learning threshold value. (Col 6 line 3-5 “a refractory period wherein for each excitatory spike the neuron receives in an input integrator 86 increases the membrane potential V [learning threshold value] by a certain amount” The examiner notes that the excitatory spike is a result of the “first cumulative reception counter reaching the learning threshold value”, the target threshold for the first cumulative reception counter is then necessarily reinitialized due to the threshold value increase)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate an integrate and fire circuit with refractory period as taught by Arthur to the disclosed invention of Senn/Kumar/Friedman. 
	One of ordinary skill in the arts would have been motivated to make this modification in order to “a computationally efficient mechanism of simulating the integrative and spiking properties found in biological neurons” (Arthur Col 3 line 41-43)


Regarding Claim 16
Senn/Kumar/Friedman teach the circuit in claim 15.
Senn/Kumar/Friedman do not appear to explicitly teach, increasing the learning threshold value when the first cumulative reception counter reaches the learning threshold value.
However, Arthur, when addressing issues related to integrate and fire circuits, teaches increasing the learning threshold value when the first cumulative reception counter reaches the learning threshold value. (Col 6 line 3-5 “a refractory period wherein for each excitatory spike the neuron receives in an input integrator 86 increases the membrane potential V [learning threshold value] by a certain amount” The examiner notes that the excitatory spike is a result of the “first cumulative reception counter reaching the learning threshold value”)


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Senn/Kumar in view of Horsnell et al. U.S. publication number US9021172B2, hereinafter Horsnell.

Regarding claim 7
Senn/Kumar teach the circuit in claim 2.
Senn/Kumar do not appear to explicitly teach, wherein the fourth sub-circuit comprises a firing counter configured to count the second cumulative reception counter, the firing counter being reset upon the second cumulative reception counter reaching the firing threshold value.
However, Horsnell, when addressing issues related to cascaded event counters, teaches wherein the second sub-circuit further comprises a learning threshold counter configured to count the learning threshold value, the learning threshold value being increased upon the first cumulative reception counter reaching the learning threshold value ( Col 3 line 37-47“The performance monitoring circuit may reset… the second event counter [learning threshold counter] to a second initial value if the number of second events does not satisfy the interrupt triggering condition when the number of first events[ the first cumulative reception ] has reached the first event threshold value [learning threshold value]”, Col 11 line 31-32 “FIG. 6 shows an example with two counters 50, 60 linked to the same first event counter” The examiner notes that the event counters can be cascaded such as in Fig. 6 such that second event counter counts the first event counter)
Horsnell to the disclosed invention of Senn/Kumar. 
One of ordinary skill in the arts would have been motivated to make this modification in order to realize circuitry with two event counters, each counter counting occurrences of different events. (Horsnell Col 2 ¶02)

Regarding claim 17
Senn/Kumar teach the circuit in claim 13.
Senn/Kumar do not appear to explicitly teach, initializing the second cumulative reception counter when the second cumulative reception counter reaches the firing threshold value.
However, Horsnell, when addressing issues related to cascaded event counters, teaches initializing the second cumulative reception counter when the second cumulative reception counter reaches the firing threshold value. ( Col 3 line 37-47“The performance monitoring circuit may reset [initialize] the first event counter [second cumulative reception counter] to a first initial value…when the number of first events has reached the first event threshold value [firing threshold value]”)
Horsnell to the disclosed invention of Senn/Kumar. 
One of ordinary skill in the arts would have been motivated to make this modification in order to realize circuitry with two event counters, each counter counting occurrences of different events. (Horsnell Col 2 ¶02)

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Senn/Kumar in view of Julian et al U.S. publication number US 20140351186 A1, hereinafter Julian.

Regarding Claim 10
Senn/Kumar teach the circuit in claim 1.
Senn/Kumar do not appear to explicitly teach, wherein the third sub-circuit comprises an input event buffer storing synapse information contained in received input signals, and the third sub-circuit is configured to perform the potentiating learning process on synaptic weight values respectively corresponding to a preset number of pieces of the synapse information stored in the input event 
However, Julian, when addressing issues related spike timing dependent plasticity, teaches wherein the third sub-circuit comprises an input event buffer storing synapse information contained in received input signals, ( ¶0149 “the present disclosure use a FIFO [input event buffer] buffer of the N most recent spikes at each artificial neuron”)and the third sub-circuit is configured to perform the potentiating learning process on synaptic weight values respectively ( ¶0149  “and then process the STDP updates based on a delay” The examiner notes that STDP updates corresponds to updating weights for potentiating or depression ) corresponding to a preset number of pieces of the synapse information stored in the input event buffer in a reverse order to an order in which the pieces of synapse information are stored. (¶0149 “up to N post-synaptic spikes [stored in the buffer] can be processed for LTP for each pre-synaptic spike” The examiner notes that a FIFO buffer corresponds to “a reverse order to an order in which the pieces of synapse information are stored”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to a FIFO buffer for efficient learning as taught by Julian to the disclosed invention of Senn/Kumar. 
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement “spike-timing dependent plasticity (STDP) using windowing of spike times” (Julian ¶0003)

Regarding Claim 20
Senn/Kumar teach the circuit in claim 12.
Senn/Kumar do not appear to explicitly teach, storing synapse information contained in received input signals, wherein the potentiating learning process comprises performing a potentiating learning process on synaptic weight values respectively corresponding to a preset number of pieces of previously stored synapse information in a reverse order to an order in which the pieces of synapse information are stored.
However, Julian, when addressing issues related spike timing dependent plasticity, teaches storing synapse information contained in received input signals ( ¶0149 “the present disclosure use a FIFO [input event buffer] buffer of the N most recent spikes at each artificial neuron”) performing a potentiating learning process on synaptic weight values ( ¶0149  “and then process the STDP updates based on a delay” The examiner notes that STDP updates corresponds to updating weights for potentiating or depression ) corresponding to a preset number of pieces of previously stored synapse information in a reverse order to an ( ¶0149  “up to N post-synaptic spikes [stored in the buffer] can be processed for LTP for each pre-synaptic spike” The examiner notes that a FIFO buffer corresponds to “a reverse order to an order in which the pieces of synapse information are stored”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to a FIFO buffer for efficient learning as taught by Julian to the disclosed invention of Senn/Kumar. 
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement “spike-timing dependent plasticity (STDP) using windowing of spike times” (Julian ¶0003)

Prior Art
See attached PTO-892 for a complete list of all references cited.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 5:00 pm (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	
/J.R.G./Examiner, Art Unit 4172

/Ramon A. Mercado/Primary Examiner, Art Unit 2132